Per Curiam.
Defendant pled guilty to delivery of a controlled substance, in violation of MCL 333.7401(1), (2)(b); MSA 14.15(7401X1), (2)(b). Defendant was sentenced to a term of imprisonment of 1-1/2 to 7 years and now appeals by right.
Defendant’s first issue on appeal is frivolous. At the plea, the trial judge advised defendant that the maximum possible prison sentence for the offense was seven years. GCR 1963, 785.7(l)(b) requires the court to tell defendant "the maximum possible prison sentence for the offense”; the trial court specifically complied with this requirement. We find no merit to defendant’s claim that the trial court’s use of the words "possible maximum sentence” implied that a lesser maximum sentence was also possible.
Defendant’s second issue on appeal is that a mistake of law occurred because the judge misunderstood his sentencing authority under the consecutive sentence statute. Defendant argues that there was no possibility of a consecutive sentence being imposed for this offense because at the time defendant committed the present felony she had not been charged with another crime.
The consecutive sentence statute, MCL 768.7b; *73MSA 28.1030(2), provides that, when a person who has been charged with a felony commits a subsequent felony while the disposition of the prior felony is still pending, consecutive sentences may be imposed. Defendant was convicted of two such felonies. The fact that defendant was sentenced for the subsequent offense before being sentenced for the prior offense does not prevent the sentence on the prior offense from running consecutively. The consecutive sentence may be imposed on the "prior” or the "subsequent” offense, whichever receives a sentence later in time.
Affirmed.